DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 8, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (5350080).
Regarding claim 1, Brown tubing device (Fig. 5) for sterile media comprising a container (54) for storing sterile media; a discharge port (the barbed tubing, 92, that is connected to tubing 82; Fig. 5) for discharging liquid sterile media; an inlet port (92; Figs. 5 and 6) for introducing water into the tubing device; and a multiple-way-connector 
Regarding claim 3, the tubing device further comprising a one way valve (74) that is disposed between the inlet port and the multiple-way-connector.
Regarding claim 4, the tubing device further comprising a filtration device (80) for filtering water introduced via the inlet port, the filtration device is disposed between the inlet port and the multiple-way-connector (Fig. 5).
Regarding claim 5, the filtration device comprises an airing vent (72).
Regarding claim 7, the tubing device further comprising a buffer reservoir (62) having -2-an inlet port (82) that is connected to the discharge port (82; Fig. 5) and an outlet port (the outlet of dispensing tube 82).
Regarding claim 8, Brown discloses an apparatus (Fig. 5) for preparing, mixing and discharging a sterile medium for use with a tubing device according to claim 1, comprising a water inlet port (66) for introducing water; a water outlet port (68) configured to be connected to the inlet port of the tubing device; a fluid pump (70) for conveying the fluid, the fluid pump is connected to the fluid inlet port and the water outlet port (Fig. 5); and a container support (56) for supporting the container of the tubing device (Fig. 5).
Regarding claim 12, the apparatus further comprising an actuator (on 74; Fig. 5) for actuating the multiple way valve.
Regarding claim 13, the apparatus further comprising a transfer pump (70) for conveying fluids from the buffer reservoir to the outlet port.
Regarding claim 14, Brown discloses a method for preparing, mixing and discharging a sterile medium, by use of a tubing device (Fig. 5) according to claim 8, and a tubing device (Fig. 5) for sterile media comprising a container (54) for storing sterile media; a discharge port (68, 76, or 82) for discharging liquid sterile media; an inlet port (78, 72, 82, or 66) for introducing fluid into the tubing device; and a multiple-way-connector (64, 74, or 70), wherein the multiple-way-connector is connected to the container, the discharge port and the inlet port (Fig. 5), the method comprising the steps of providing an exclusive connection between the inlet port of the tubing device and the container of the tubing device (Fig. 5); pumping fluid from the fluid inlet port via the outlet port and the multiple way connector to the container of the tubing device (Fig. 5); preparing the sterile medium in the container at a predetermined concentration (col. 3, lines 10-18); providing a connection between the container and the discharge port of the tubing device (Fig. 5); extracting the prepared medium from the container and discharging it from the discharge port (Fig. 5; col. 8, lines 52-62).
Regarding claim 16, further comprising the step of diluting the sterile medium by maintaining the connection of the fluid inlet port to the container during extraction of the sterile medium and pumping fluid into the multiple way connector (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Cady et al. (5069370).
Regarding claim 6, a plurality of tubing (78, 72, and 68) are disposed between the filtration device and the multiple way connector.
Brown DIFFERS in that it does not disclose a tubing comprises an openable locking device and a crimping sleeve. Attention, however, is directed to the Cady reference, which discloses another dispenser including a tubing comprising an openable locking device (352) and a crimping sleeve (352).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Brown reference in view of the teachings of the Cady reference by employing a locking device and crimping sleeve for the purpose of controlling the flow of fluid through the tube.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al.
Regarding claim 9, Brown discloses the claimed invention except for the apparatus further comprising a second pump. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a second pump for the purpose of improving flow of fluid through the device. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 10, 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Park (20140231010).
Regarding claim 10, Brown DIFFERS in that it does not disclose a heater as claimed. Attention, however, is directed to the Park reference, which discloses another fluid dispenser comprising a heater for heating fluid introduced in the fluid inlet port (par. 0086).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Brown reference in view of the teachings of the Park reference by employing a heater for the purpose of heating the fluid to a desired process temperature.
Regarding claim 11, wherein the heater is a flow through heater or wherein the heater is surrounding the tubing (par. 0086 of Park).
Regarding claim 15, the method further comprising supplying water (col. 1, lines 59-64).
Brown DIFFERS in that it does not disclose the step of heating water to a predetermined temperature as claimed. Attention, however, is directed to the Park reference, which discloses another fluid dispenser comprising a heater for heating fluid (par. 0086).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Brown reference in view of the teachings of the Park reference by including the step of heating the water to a predetermined temperature for the purpose of heating the fluid to a desired process temperature.
Regarding claim 17, a predetermined quantity of diluted medium is discharged at a predetermined temperature (par. 0003 of Park).
Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the inlet port (92) is not an inlet for water, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the introduced water passing through the multi-way connector) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also, the multi-way connector (74) is connected to inlet port (92) via tubing (72) as shown in Fig. 5. Therefore, any fluid passing through the inlet port through the tubing (72) would also have to pass through the multi-way connector. 
In response to applicant’s argument that Brown does not show the multi-way connector connected to the discharge port, a discharge port (92) is inserted into a dispensing tube (82) as shown in Fig. 5 of Brown. Any fluid passing through the dispensing tube’s discharge port would have first passed through the multi-way connector (74) before reaching the dispensing tube’s discharge port as shown in Fig. 5. Therefore, a fluid connection exists between the multi-way connector (74) and the 
Applicant’s argument regarding the intended meaning of the word “port” as used by Brown in referring to element 64 is not persuasive because examiner has not relied on element 64 to teach the claimed inlet port. Examiner has relied on barbed tubing connector 92 and applicant does not dispute that element 92 is properly construed as an inlet port. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DONNELL A LONG/Primary Examiner, Art Unit 3754